       Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 1 of 7




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Victoria F. Maroulis (Bar No. 202603)
 2 victoriamaroulis@quinnemanuel.com
   Kyle Batter (Bar No. 301803)
 3 kylebatter@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 5 Facsimile: (650) 801-5100

 6 Attorneys for Non-Party
   Samsung Electronics Co., Ltd.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     EPIC GAMES, INC.,                                  CASE NO. 4:20-cv-05640-YGR
12                                                      CASE NO. 4:11-cv-06714-YGR
                        Plaintiff, Counter-Defendant,   CASE NO. 4:19-cv-03074-YGR
13
                   v.                                   DECLARATION OF KYLE BATTER
14                                                      PURSUANT TO LOCAL RULE 79-5(e)(1)
     APPLE INC.,                                        AND IN RESPONSE TO APPLE, INC.’S
15                                                      ADMINISTRATIVE MOTIONS TO FILE
                        Defendant, Counterclaimant.     THE JOINT LETTER BRIEF UNDER
16                                                      SEAL
   IN RE APPLE iPHONE ANTITRUST
17 LITIGATION

18 DONALD R. CAMERON, et al.,

19                   Plaintiffs,
20                 v.
21 APPLE INC.,

22                   Defendant.
23

24

25

26

27

28

                                                          Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                BATTER DECLARATION IN RESPONSE TO MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 2 of 7




 1                                DECLARATION OF KYLE BATTER
 2          I, Kyle Batter, declare as follows:

 3          1.     I am an attorney at the law firm Quinn Emanuel Urquhart & Sullivan, LLP, counsel

 4 for Samsung Electronics Co., Ltd. (“SEC”) in the three above-captioned actions. I know the facts

 5 stated herein based on my own personal knowledge and, if called as a witness, I could and would

 6 testify competently thereto.

 7          2.     Attached hereto as Exhibit A is a true and correct copy of a declaration by Sanghoon
 8 Park, a Vice President of SEC, submitted for the limited purpose of complying with Northern

 9 District of California Civil Local Rule 79-5(e)(1) and in response to Defendant Apple Inc.’s two

10 Administrative Motions to File the Joint Discovery Letter Brief Under Seal (Epic v. Apple, ECF

11 Nos. 260 and 269).

12

13          I declare under penalty of perjury of the laws of the United States of America that the

14 foregoing is true and correct. This declaration was executed this 25th day of January 2021, in

15 Moraga, California.

16

17                                                  Kyle Batter

18

19

20

21

22

23

24

25

26

27

28

                                                       -1-   Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                  BATTER DECLARATION IN RESPONSE TO MOTION TO SEAL
Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 3 of 7




              Exhibit A
       Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 4 of 7




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Victoria F. Maroulis (Bar No. 202603)
 2 victoriamaroulis@quinnemanuel.com
   Kyle Batter (Bar No. 301803)
 3 kylebatter@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 5 Facsimile: (650) 801-5100

 6 Attorneys for Non-Party
   Samsung Electronics Co., Ltd.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     EPIC GAMES, INC.,                                  CASE NO. 4:20-cv-05640-YGR
12                                                      CASE NO. 4:11-cv-06714-YGR
                        Plaintiff, Counter-Defendant,   CASE NO. 4:19-cv-03074-YGR
13
                   v.                                   DECLARATION OF SANGHOON PARK
14                                                      PURSUANT TO LOCAL RULE 79-5(e)(1)
     APPLE INC.,                                        AND IN RESPONSE TO APPLE, INC.’S
15                                                      ADMINISTRATIVE MOTIONS TO FILE
                        Defendant, Counterclaimant.     THE JOINT LETTER BRIEF UNDER
16                                                      SEAL
   IN RE APPLE iPHONE ANTITRUST
17 LITIGATION

18 DONALD R. CAMERON, et al.,

19                   Plaintiffs,
20                 v.
21 APPLE INC.,

22                   Defendant.
23

24

25

26

27

28

                                                          Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                  PARK DECLARATION IN RESPONSE TO MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 5 of 7




 1                               DECLARATION OF SANGHOON PARK
 2          I, Sanghoon Park, declare as follows:

 3          1.     I am a Vice President at Samsung Electronics Co., Ltd. (“SEC”) with responsibility

 4 for Global Legal Affairs. SEC, which is a Korean entity, is the parent company of Samsung

 5 Electronics America, Inc. (“SEA”), which I understand is a non-party in the three above-captioned

 6 actions. I have been employed at SEC since 2004, and in the course of my employment have become

 7 familiar with SEC’s treatment of its trade secrets and other proprietary business information, such

 8 as those discussed in this declaration. I make this declaration pursuant to Northern District of

 9 California Civil Local Rule 79-5(e)(1) and in response to Defendant Apple Inc.’s two

10 Administrative Motions to File the Joint Discovery Letter Brief Under Seal (Epic v. Apple, ECF

11 Nos. 260 and 269) (“Motions to Seal”). I know the facts stated herein based on my own personal

12 knowledge and, if called as a witness, I could and would testify competently thereto.

13          2.     I have reviewed Apple’s Motions to Seal and understand that Apple filed those

14 motions on January 19 and 21, 2021, and attached (1) a Collaboration Agreement between SEC and

15 Epic Games, Inc. (“Epic); (2) a May 2019 email communication between employees of SEC and

16 Epic; (3) a May 2020 email communication between employees of SEC and Epic; and (4) a Joint

17 Discovery Letter Brief (collectively, the “Sealed Documents”). The first three Sealed Documents

18 and the specified portions of the Joint Discovery Letter should remain under seal for the reasons

19 stated in this declaration.

20          3.     The Collaboration Agreement: The Collaboration Agreement between SEC and
21 Epic is a highly sensitive contract between the parties that contains the key terms of SEC’s

22 relationships with its partners, like Epic, including terms detailing licensing, pricing, and revenue

23 sharing. The Collaboration Agreement also reveals the internal strategy by which SEC runs its

24 business. It is SEC’s practice to maintain as highly confidential all of its contracts and agreements

25 with its partners, and the Collaboration Agreement contains a confidentiality provision requiring

26 that both SEC and Epic maintain the agreement as confidential. I understand that Epic produced

27 copies of the Collaboration Agreement as both Confidential and Attorneys’ Eyes Only pursuant to

28 the protective orders entered in the above-captioned actions, and that Epic will be re-designating all

                                                       -1-   Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                    PARK DECLARATION IN RESPONSE TO MOTION TO SEAL
        Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 6 of 7




 1 such copies of the agreement as Attorneys’ Eyes Only. The Collaboration Agreement is highly

 2 confidential in its entirety, and therefore a request to seal the entire agreement is narrowly tailored.

 3           4.       The May 2019 Email Communication: This email communication includes a
 4 detailed, confidential meeting agenda for a meeting between employees of SEC and Epic. The

 5 agenda includes a discussion of certain contracts, future plans and promotions, launch timelines,

 6 and the strategy for increasing the success of products offered by SEC and Epic. It is SEC’s practice

 7 to maintain as highly confidential all of its non-public communications with its partners, like Epic.

 8 I understand that Epic produced this email as Confidential pursuant to the protective orders entered

 9 in the above-captioned actions, and that Epic will be re-designating many of its highly confidential

10 and sensitive emails as Attorneys’ Eyes Only. This email is highly confidential in its entirety, and

11 therefore a request to seal it in its entirety is narrowly tailored.

12           5.       The May 2020 Email Communication: This email communication includes a
13 detailed, confidential discussion between employees of SEC and Epic concerning products offered

14 by both parties and how they can coordinate and strategize to best position themselves for future

15 success. It is SEC’s practice to maintain as highly confidential all of its non-public communications

16 with its partners, like Epic. I understand that Epic produced this email as Confidential pursuant to

17 the protective orders entered in the above-captioned actions, and that Epic will be re-designating

18 many of its highly confidential and sensitive emails as Attorneys’ Eyes Only. This email is highly

19 confidential in its entirety, and therefore a request to seal it in its entirety is narrowly tailored.

20           6.       The Joint Discovery Letter Brief: The Joint Letter Brief both attaches and quotes
21 the Collaboration Agreement, the May 2019 email, and the May 2020 email. References to these

22 documents should be redacted for the reasons stated above. Those references are in the Letter Brief

23 at the following pages and lines. Redacting these few references is narrowly tailored:

24                •   Page 3, Paragraph 2, Lines 9 through 16
25                •   Page 3, Paragraph 3, Line 6 through Page 4, Paragraph 1, Line 1
26                •   Page 4, Paragraph 2, Lines 11-12
27                •   Page 6, Footnote 8, Lines 3-4
28                •   Page 6, Footnote 10, Lines 1-2

                                                         -2-   Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                      PARK DECLARATION IN RESPONSE TO MOTION TO SEAL
Case 4:20-cv-05640-YGR Document 284 Filed 01/25/21 Page 7 of 7
